                                           Case 3:20-cv-07198-SK Document 18 Filed 01/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRIS TRAINA,                                        Case No. 20-cv-07198-SK
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.

                                  10     KAISER PERMANENTE, et al.,                           Regarding Docket Nos. 3, 15
                                  11                     Defendants.

                                  12          On October 15, 2020, the Court issued an order setting an initial case management
Northern District of California
 United States District Court




                                  13   conference for January 11, 2021. The Court required Plaintiff to file a case management statement
                                  14   by January 4, 2021. Plaintiff failed to do so. On Monday, January 11, 2021, the Court held the
                                  15   further case management conference in this matter by Zoom, but Plaintiff did not appear.
                                  16   Therefore, the Court HEREBY ORDERS Plaintiff TO SHOW CAUSE why this case should not
                                  17   be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff
                                  18   shall file a written response to this Order to Show Cause by no later than February 2, 2021.
                                  19          Additionally, the Court notes that Plaintiff has filed an administrative motion for the
                                  20   United States Marshall Service to serve the Defendants in this case. However, because the
                                  21   Plaintiff is not proceeding in forma pauperis, the Court DENIES the motion. The Court reminds
                                  22   Plaintiff that it is Plaintiff’s obligation to serve Defendants within the time limits set by Federal
                                  23   Rule of Civil Procedure 4(m), or seek leave of Court for an extension of time.
                                  24          The Court advises Plaintiff that the district court has produced a guide for pro se litigants
                                  25   called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides
                                  26   instructions on how to proceed at every stage of your case, including discovery, motions, and trial.
                                  27   It is available electronically online (http://cand.uscourts.gov/prosehandbook). The Court further
                                  28   advises that Plaintiff may call the Legal Help Center at (415) 782-8982 for a free appointment
                                           Case 3:20-cv-07198-SK Document 18 Filed 01/12/21 Page 2 of 2




                                   1   with an attorney who may be able to provide basic legal help, but not legal representation.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 12, 2021

                                   4                                                   ______________________________________
                                                                                       SALLIE KIM
                                   5                                                   United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
